Citation Nr: 1538456	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-07 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.  He is a recipient of the Combat Action Ribbon.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDING OF FACT

Tinnitus has not been present during the pendency of the claim.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters sent in December 2011 and January 2012, prior to the initial adjudication of the claim.

The Veteran's service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.

The Veteran was afforded an examination in December 2012 addressing his tinnitus.  The examiner reviewed the service and post-service records, interviewed and examined the Veteran, and properly supported her conclusions.  Therefore, the Board has found the examination report to be adequate for adjudication purposes.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Therefore, the Board concludes that VA has met its duty to assist the Veteran in the development of the facts pertinent to the claim. 

Accordingly, the Board will address the merits of the claim.

Legal Criteria

 Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

The Veteran has contended that he has recurring tinnitus that is related to his noise exposure in service in Vietnam.  His service treatment records do not document tinnitus.  In addition, the Veteran has not provided or identified any post-service medical evidence showing that he has been found to have tinnitus.

The Veteran was afforded a VA examination in December 2012 in response to his claim.  He reported a history of noise exposure in service and after service and that he had had intermittent humming and buzzing in his ears since right after his discharge from service.  He also reported that the recurrent humming and buzzing in his ears occurred about once a week.  The examiner opined that it was not at least as likely as not that the Veteran had tinnitus causally related to service.  The examiner explained that in order for chronic tinnitus to be diagnosed, the perceived ear noise must last at least five minutes and occur at least two times per week.  The examiner further commented that transient ear noise is a common auditory phenomenon.  

In sum, there is no competent and probative evidence of the presence of tinnitus during the period of this claim.  As noted above, the VA examiner has determined that the humming and buzzing perceived by the Veteran is a common auditory phenomenon known as transient ear noise.  It is not diagnostic of tinnitus.  The Board has no reason to doubt the history provided by the Veteran of noise exposure in service and recurring humming and buzzing in his ears since right after his discharge from service.  However, whether the humming and buzzing are due to tinnitus or otherwise due to a disease or injury are medical questions that the Veteran is not competent to answer.  The medical evidence indicates that they are not due to tinnitus and instead are due to a common auditory phenomenon.  Accordingly, this claim must be denied.  

In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

ORDER

Service connection for tinnitus is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


